Opinión concurrente y disidente del
Juez Asociado, Señor Negrón García.
San Juan, Puerto Rico, a 21 de noviembre de 1975
Concurro con el Tribunal en cuanto a reconsiderar la sanción impuéstale al querellado Fernando A. Villamil Higuera de separarlo ilimitadamente del ejercicio de la abo-gacía por entender que nuestro criterio inicial no guarda una razonable proporción con los cargos probados, según éstos fueron relacionados en nuestra Opinión Per Curiam de fecha 31 de octubre de 1975. Al igual que en otras áreas del derecho, la aplicación de una sanción o castigo — en el más depurado *320quehacer de administrar justicia — presupone la individua-ción de la medida correctiva, atemperando su rigor a las cir-cunstancias de cada caso en particular balanceando objetiva-mente los factores personales del abogado y el interés social de mantener la solidez y fundamentos éticos de la clase togada.
No obstante, al igual que expusiera en mi concurrencia emitida en el caso de In re Maldonado Rivera, 103 D.P.R. 523 (1975), estimo de gran gravedad el que el querellado haya de-satendido no sólo a los funcionarios de la Oficina de Inspección de Notarías y al Alguacil — evadiendo en múltiples ocasiones, por más de dos (2) años, la entrega de sus protocolos de ins-trumentos públicos y dando información falsa respecto a los mismos — sino que conscientemente incumplió varias órdenes de este Tribunal.
Reitero hoy el siguiente pensamiento: “No son separables a mi juicio, las normas de respeto a que son acreedores los tribunales de justicia en nuestro país por razón de que el ori-gen de las órdenes dictadas sean con respecto a la ley notarial o a un incidente en una causa judicial. En esencia el principio rector que debe prevalecer es el acatamiento de los dictámenes judiciales por la ciudadanía y especialmente por los miembros de la clase togada quienes tienen el privilegio de defender, con su ejemplo, el ministerio de la ley. . . . este Tribunal debe definir de manera clara y precisa su postura futura respecto a las medidas correctivas a que están sujetos los miembros de la profesión de abogado por incumplimiento de órdenes judi-ciales, siendo ello imprescindible para el descargo del mandato constitucional de preservar un sistema de justicia eficiente y de respeto. . . . Nuestra sociedad contemporánea exige la más alta disciplina profesional por parte de los abogados y ello hace ineludible que reformulemos nuestro enfoque y exijamos de éstos la responsabilidad real que conlleva el principio que encarna la expresión de honrar la toga.” In re Maldonado Rivera, supra.
*321Obviamente una suspensión provisional de un año anula el propósito normativo de nuestra facultad disciplinaria y debilita su efectividad; la conducta del querellado trascendió simples irregularidades a la Ley Notarial. “El juzgador no puede ignorar el atributo de compasión justificada, pero tam-poco debe sacrificar intereses públicos de alta calidad.” In re Ardín, 75 D.P.R. 496, 501 (1953).